                                                                     JS-6



               UNITED STATES DISTRICT COURT
              CENTRAL DISTRICT OF CALIFORNIA




U.S. BANK N.A.,                       CV 16-3487 DSF (Ex)
        Plaintiff,
                                      JUDGMENT
                 v.

OCEAN TOWERS HOUSING
CORPORATION, et al.,
      Defendants.



   The Court having granted Plaintiff U.S. Bank N.A.’s motion for
summary adjudication (1) in favor of its breach of contract claim
against Ocean Towers Housing Corporation (OTHC), (2) in favor of its
claim for declaratory relief, and (3) against Defendant Seif Ascar’s
counterclaim to quiet title and having dismissed all other claims on
Plaintiff’s request,

   IT IS DECLARED:

   1. The judgment for unlawful detainer entered against defendants
      John Spahi individually and John Spahi, Trustee of the Spahi
      Family Trust dated August 1, 2012 in the matter Ocean Towers
      Housing Corporation v. John Spahi, et al., Case No. 13R05990
      (Superior Court of California, County of Los Angeles) is set aside.
      USB’s security interest in Unit 1709-B in Ocean Towers, as
      evidenced by the First Capital Mortgage Corp. Deed of Trust,
      recorded with the Recorder’s Office of Los Angeles County as
      document number XX-XXXXXXX, was unaffected by the unlawful
      detainer judgment and remains viable and enforceable against
      Unit 1709-B.
   2. OTHC was not entitled to terminate the lease or cancel the
      shares of OTHC stock issued to Fadila Spahi associated with
      Unit 1709-B in Ocean Towers (Share Certificate No. 1431). The
      purported termination of the lease and cancellation of shares is
      void and has no effect. Therefore, the transfer of any interest in
      Unit 1709-B, including the transfer of shares of capital stock of
      OTHC purportedly issued after entry of the void unlawful
      detainer judgment, from OTHC to The Breeze Trust, or any other
      person or entity, is also void.

   IT IS FURTHER ORDERED AND ADJUDGED that Seif Ascar and
the Breeze Trust are not entitled to quiet title on Unit 1709-B and are
not bona fide purchasers of the unit for value.

   Plaintiff is to recover costs of suit pursuant to a bill of costs filed in
accordance with 28 U.S.C. § 1920.



Date: October 25, 2019                     ___________________________
                                           Dale S. Fischer
                                           United States District Judge




                                       2
